EXHIBIT 10.1
















STANDARD FORM OFFICE LEASE


BETWEEN


WESTCORE PENINSULA VINTAGE, LLC,


a Delaware limited liability company,


as Landlord,


AND


OXIS INTERNATIONAL, INC.,


a Delaware corporation


as Tenant


Dated: February 2, 2006


For Premises Located at:


VINTAGE PARK
Suite B
323 Vintage Park Drive
Foster City, California 94404
 
 

--------------------------------------------------------------------------------




LEASE


This Standard Form Office Lease (this “Lease”) is made as of February 2, 2006
(the “Lease Date”), by WESTCORE PENINSULA VINTAGE, LLC, a Delaware limited
liability company (“Landlord”), and OXIS INTERNATIONAL, INC., a Delaware
corporation (“Tenant”).


Landlord and Tenant, intending to be legally bound, and in consideration of
their mutual covenants and all conditions of this Lease, covenant and agree as
follows.


BASIC LEASE PROVISIONS


1.    DEFINED TERMS


In this Lease the following terms have the meanings set forth below.


1.1.    Premises. Approximately 4,136 rentable square feet, known as Suite B of
the Building, as outlined on Exhibit A attached to and made a part of this
Lease.


1.2.    Building. The building containing approximately 25,503 rentable square
feet, and all future alterations, additions, improvements, restorations or
replacements, commonly known as 323 Vintage Park Drive, Foster City, California.


1.3.    Term. Three (3) years.


1.4.    Commencement Date. April 1, 2006, subject to adjustment as set forth in
Article 3.


1.5.    Expiration Date. March 31, 2009, subject to adjustment as set forth in
Article 3.


1.6.    Base Rent. Commencing on the Commencement Date and continuing throughout
the Term, Tenant shall pay Base Rent in accordance with the following schedule:


 
Lease Year
 
Monthly Base Rent
Per Rentable Square Foot
 
 
Monthly Base Rent
1
 
$1.25
 
$5,170.00
2
 
$1.29 (rounded)
 
$5,325.10
3
 
$1.33 (rounded)
 
$5,484.85



1.7.    Security Deposit. $5,484.85.


1.8.    Intentionally Omitted.


1.9.    Tenant’s Proportionate Share of Operating Costs. Approximately 16.22% of
the Operating Costs as defined in Article 5 allocable to the Building, based
upon the rentable square feet of the Premises, compared to the total rentable
square feet of the Building.


1.10.    Permitted Use. Research and development and general office use and for
no other use or purposes whatsoever.


1.11.    Tenant’s Trade Name. Oxis International, Inc.


1.12.    Broker.
Landlord’s: Cornish & Carey Commercial
Tenant’s: Cornish & Carey Commercial


1.13.    Guarantor(s): None.


1.14.    Intentionally Omitted.


1.15.    Landlord’s Address.


c/o Westcore Properties, LLC
235 Pine Street, Suite 1150
San Francisco, California 94104
Attention: Property Manager
 

--------------------------------------------------------------------------------




With a copy to:


Westcore Properties, LLC
4445 Eastgate Mall, Suite 210
San Diego, California 92121
Attention: Asset Manager


1.16.    Tenant’s Address.


Before occupancy:
OXIS International
6040 North Cutter Circle
Suite 317
Portland, Oregon 97217


After Occupancy: The Premises


1.17.    Parking. Twelve (12) unreserved spaces at the then prevailing rate in
the Building, which rate is currently at no cost to Tenant.


1.18.    Amount due on Execution of Lease. Upon Tenant’s execution of this
Lease, Tenant shall pay the following amount to Landlord:

         
Monthly Rent:
 
$
5,170.00
 
(For the First Month of the Term)
       
Security Deposit:
 
$
5,484.85
 
Construction Contribution (Section 2):
 
$
1,666.67
 
TOTAL DUE ON EXECUTION OF LEASE:
 
$
12,321.52
           

2.    PREMISES DEMISED


Landlord and Tenant acknowledge that a portion of the Premises are currently
occupied by another tenant, Conformis, Inc. (the “Existing Tenant”), in
accordance with that certain Lease Agreement dated July 9, 2004, by and between
Landlord and the Existing Tenant (the “Existing Lease”). As consideration for
the Existing Tenant’s agreement to surrender the portion of the Premises
occupied by it, Tenant agrees to contribute $1,666.67 (the “Construction
Contribution”) for use by Existing Tenant to build out a new room located within
its premises. This Lease is expressly conditioned upon (a) the execution by
Landlord and the Existing Tenant of an amendment to the Existing Lease which
provides for the surrender of possession of such portion of the Premises to
Landlord, (b) Existing Tenant’s vacation and surrender of the Premises to
Landlord, and (c) Tenant’s payment of the Construction Contribution to Landlord
concurrently with its execution and delivery of this Lease (collectively, the
“Surrender Condition”). In the event that the Surrender Condition is not
satisfied on or before March 1, 2006, Tenant may terminate this Lease by
delivering five (5) business days written prior notice to Landlord; provided,
however, that if such Surrender Condition is satisfied within such five (5)
business day period, Tenant’s termination notice shall have no effect and this
Lease shall be in full force and effect. Subject to the foregoing conditions
precedent, Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the premises described in Section 1.1 (“Premises”) on the terms and
conditions set forth in this Lease (including all exhibits and attachments
hereto, which are incorporated herein by reference). Tenant’s obligations under
this Lease shall commence as of the Lease Date, except as otherwise expressly
provided in this Lease. As used in this Lease, the term “Project” includes the
Building, three (3) other buildings located adjacent to the Building, adjoining
parking areas and garages, if any, and the surrounding land and air space which
are the site and grounds for the Building and parking areas and garages.
 

--------------------------------------------------------------------------------




3.    TERM; OPTION TERM


3.1.    Initial Term. The Term, Commencement Date and Expiration Date shall be
as specified in Sections 1.3, 1.4, and 1.5, respectively. However, the
Commencement Date shall be adjusted if necessary, and documented in the form of
Exhibit C attached hereto, to the earlier of: (a) the date of “Substantial
Completion” of the “Tenant Improvements” as those terms are defined in the
Tenant Work Letter, attached hereto as Exhibit B; or (b) the date Tenant takes
possession of the Premises, and the Expiration Date shall be adjusted
accordingly; provided that if the Commencement Date is not the first day of the
month, then the Expiration Date shall be the last day of the month in which the
third (3rd) anniversary of the Commencement Date occurs. In the event that the
Commencement Date does not occur on or before July 1, 2006 (the “Outside
Commencement Date”), subject to delays caused by Tenant or Force Majeure, then
Tenant shall have the right to terminate this Lease by giving Landlord written
notice within ten (10) days after the Outside Commencement Date. If Tenant
timely gives such notice to Landlord, then (i) this Lease shall terminate ten
(10) days after Landlord’s receipt of Tenant’s notice, (ii) Landlord shall
reimburse to Tenant any prepaid rent, and (iii) Landlord and Tenant shall have
no further rights or obligations to each other pursuant to this Lease. For
purposes of this Lease, the term “Lease Year” shall mean each consecutive twelve
(12) month period during the Term, commencing on the Commencement Date;
provided, however, that the first Lease Year shall commence on the Commencement
Date and end on the last day of the eleventh month thereafter and the second and
each succeeding Lease Year shall commence on the first day of the next calendar
month; and further provided that the last Lease Year shall end on the Lease
Expiration Date. The terms and provisions of this Lease shall be effective as of
the Lease Date. In addition, any references in this Lease to the “Term” or words
of similar import shall mean the Term together with any Option Term (as defined
below), unless the context clearly indicates otherwise.


3.2.    Option Terms. Tenant shall have one (1) option to extend the Term for a
period of three (3) years (the “Option Term”), which Option shall be exercisable
by written notice delivered by Tenant to Landlord as provided in Section 3.2.1.,
below, provided that Tenant has not committed an Event of Default which has not
been cured, as such term is defined in Article 24 below, as of the date of
delivery of such notice. The Option to extend the Term shall be exercisable by
Tenant only if the originally named Tenant or a Permitted Transferee (as
hereinafter defined) is in possession of one hundred percent (100%) of the
Premises.


3.2.1.    Exercise of Option. The Option may be exercised by Tenant, if at all,
only in the following manner: (i) Tenant shall deliver written notice (the
“Option Notice”) to Landlord not more than twelve (12) months nor less than
eight (8) months prior to the expiration of the Term, stating that Tenant is
interested in exercising its option; (ii) Landlord, after receipt of Tenant’s
notice, shall deliver notice (the “Option Rent Notice”) to Tenant within thirty
(30) days of Landlord’s receipt of the Option Notice setting forth the “Option
Rent,” as that term is defined in Section 3.2.2, below, which shall be
applicable to the Lease during the Option Term; and (iii) if Tenant wishes to
exercise such Option, Tenant shall, on or before the date occurring six (6)
months prior to the expiration of the Term, exercise such Option by delivering
written notice thereof to Landlord, and upon, and concurrent with, such
exercise, if the Option Rent was determined in accordance with Section 3.2.2,
below, Tenant may, at its option, object to the Option Rent contained in the
Option Rent Notice, in which case the parties shall follow the procedure, and
the Option Rent shall be determined, as set forth in Section 3.2.3, below.


3.2.2.    Option Rent. The rent payable by Tenant during the Option Term (the
“Option Rent”) shall be equal to the prevailing monthly market rental value for
comparable space in the area in which the Building is located (including
additional rent and considering any “base year” or “expense stop” applicable
thereto), including all escalations, at which tenants, as of the commencement of
the Option Term, are leasing non-sublease, non-renewal, non-encumbered,
non-equity space in comparable buildings for a comparable term. In no event
shall the Option Rent be less than the Base Rent then in effect.


3.2.3.    Determination of Option Rent. In the event Tenant timely and
appropriately objects to the Option Rent, Landlord and Tenant shall attempt to
agree upon the Option Rent using their best good-faith efforts. If Landlord and
Tenant fail to reach agreement within ten (10) days following Tenant’s objection
to the Option Rent (the “Outside Agreement Date”), then Tenant may give written
notice (“Appraisal Notice”) to Landlord that Tenant desires to have the Option
Rent determined by appraisal pursuant to the procedures set forth in Sections
3.2.3.1 through 3.2.3.5, below.


3.2.3.1.    Within ten (10) days after Landlord’s receipt of the Appraisal
Notice in accordance with this Section, Landlord and Tenant shall agree upon a
list of three (3) independent, unaffiliated real estate brokers with at least
five (5) years’ full-time experience brokering commercial properties within ten
(10) miles of the Project. Within five (5) days after agreement upon the list of
brokers, Landlord and Tenant shall meet and each shall have the right to
disqualify one (1) of the brokers until only one (1) broker (“Broker”) has not
been disqualified by either Landlord or Tenant.


3.2.3.2.    Within fifteen (15) days after the appointment of the Broker, the
parties shall each submit their determination of the Option Rent to the Broker
and the Broker shall independently determine the Option Rent. The Option Rent
shall equal the Option Rent submitted by Landlord or Tenant that is closest to
the Option Rent determined by the Broker. The Broker shall not divulge to
Landlord or Tenant the Option Rent determined by the Broker until both parties
instruct it to do so in writing. The determination of the Broker in accordance
with this Section 3.2 shall be final and binding on the parties and a judgment
may be rendered thereon in a court of competent jurisdiction.


3.2.3.3.    If the parties fail to select the three (3) qualified brokers or the
Broker, a Broker shall be selected by the then-Presiding Judge of the Superior
Court of the State of California of the County in which the Property is located,
acting in his individual judicial capacity.
 

--------------------------------------------------------------------------------




3.2.3.4.    The cost of arbitration shall be paid by Landlord and Tenant
equally.


3.2.3.5.    During the period requiring the adjustment of monthly Rent (as
hereinafter defined) to Option Rent, Tenant shall pay, as monthly Rent pending
such determination, the monthly Rent in effect for the Premises immediately
prior to such adjustment; provided, however, that upon the determination of the
applicable Option Rent, Tenant shall pay Landlord the difference between the
amount of monthly Rent Tenant actually paid and Option Rent immediately upon the
determination of the Option Rent.


4.    SECURITY DEPOSIT


Concurrently with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord in the amount set forth in Section 1.7, a security deposit as security
for the performance of all of Tenant’s obligations under this Lease. Within
thirty (30) days after the expiration of the Term or any earlier termination of
this Lease, Landlord shall (provided that Tenant is not in default under this
Lease) return the security deposit to Tenant, less such portion as Landlord
shall have appropriated to make good any default by Tenant. Landlord shall have
the right, but not the obligation, to apply all or any portion of the security
deposit to cure any Tenant default at any time, in which event Tenant shall be
obligated to restore the security deposit to its original amount within ten (10)
business days, and Tenant’s failure to do so shall be deemed to be a material
default of this Lease. Tenant hereby waives (i) California Civil Code Section
1950.7, as amended or recodified from time to time, and any and all other laws,
rules and regulations, now or hereafter in force, applicable to security
deposits in the commercial context (“Security Deposit Laws”), and (ii) any and
all rights, duties and obligations either party may now or, in the future, will
have relating to or arising from the Security Deposit Laws. Notwithstanding
anything to the contrary contained herein, the security deposit may be retained
and applied by Landlord (a) to offset Rent (as defined in Section 5.3) which is
unpaid either before or after the termination of this Lease, and (b) against
other damages suffered by Landlord before or after the termination of this
Lease, whether foreseeable or unforeseeable, caused by the act or omission of
Tenant or any officer, employee, agent or invitee of Tenant. The security
deposit shall be held by Landlord free of trust, and may be commingled with
other funds and accounts of Landlord or its agents, and Tenant shall not be
entitled to receive any interest earned with respect thereto. In the event of a
sale of the Project or assignment of this Lease by Landlord to any person other
than a mortgagee, Landlord shall have the right to transfer the security deposit
to its vendee or assignee, subject to Tenant’s aforesaid rights upon
termination, and thereupon Landlord shall be released and relieved from any
liability with respect to the return of such security deposit to Tenant, such
vendee or assignee to be solely responsible to Tenant therefor.
 

--------------------------------------------------------------------------------




5.    RENT


5.1.    Tenant agrees to pay the Base Rent set forth in Section 1.6 for each
month of the Term, payable in advance on the first day of each month commencing
with the Commencement Date, without any deduction or setoff whatsoever. All
payments of Rent (as defined in Section 5.3) shall be payable in lawful U.S.
money. Payments shall not be deemed received until actual receipt thereof by
Landlord. If the Commencement Date is not the first day of a month, or if the
Expiration Date is not the last day of a month, a prorated monthly installment
shall be paid at the then current rate for the fractional month during which
this Lease commences or terminates. At the time of execution of this Lease by
Tenant, Tenant shall pay all money due to Landlord as set forth in Section 1.18.


5.2.    Intentionally Deleted.


5.3.    In addition to Base Rent, Tenant shall pay to Landlord on the first day
of each and every month of this Lease, one-twelfth (1/12th) of the Landlord’s
reasonable estimate of Tenant’s Proportionate Share of the Operating Costs for
that calendar year. The parties acknowledge that Landlord’s initial estimate of
the monthly Operating Costs for the 2006 calendar year is equal to $.46 per
rentable square foot. Such estimate is not a maximum or a cap, but only an
estimate which is subject to adjustment. Landlord shall have the right, at any
time and from time to time during the term of this Lease, by notice to Tenant,
to change said estimate. Landlord and Tenant agree and stipulate that the
rentable area in the Building, the rentable area in the Premises, and Tenant’s
Proportionate Share of the Operating Costs are as set forth in Sections 1.1, 1.2
and 1.9 of this Lease. Tenant acknowledges that: (i) Landlord makes no
representation as to the actual rentable square footage of the Premises or the
Building, and (ii) there shall be no adjustment to the Base Rent based upon any
other or additional measurement of rentable square footage. Any discrepancy
discovered after the Lease Date in connection with the square footages stated in
Sections 1.1 and 1.2 shall not be a basis for an adjustment in the Base Rent,
unless otherwise agreed in writing by Landlord and Tenant. Base Rent, Tenant’s
Proportionate Share of Operating Costs, and all other amounts payable by Tenant
under this Lease whether to Landlord or to others are collectively defined as
the “Rent.”


5.4.    “Operating Costs” shall be determined for each calendar year by taking
into account on a consistent basis all costs of management, maintenance, and
operation of the Project. Operating Costs shall include but not be limited to:
(i) the cost of supplying all utilities, the cost of operating, maintaining,
repairing, renovating and managing the utility systems, mechanical systems,
sanitary and storm drainage systems, and escalator and elevator systems, and the
cost of supplies and equipment and maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the cost of contesting the validity or applicability of any
governmental enactments which may affect Operating Costs, and the costs incurred
in connection with the implementation and operation of a transportation system
management program or similar program; (iii) the cost of insurance carried by
Landlord, in such amounts as Landlord may reasonably determine, including,
without limitation, insurance premiums and insurance deductibles paid or
incurred by Landlord; (iv) fees, charges and other costs, including, without
limitation, management fees, consulting fees, legal fees and accounting fees, of
all persons engaged by Landlord or otherwise reasonably incurred by Landlord in
connection with the management, operation, maintenance and repair of the
Project; (v) wages, salaries and other compensation and benefits of all persons
engaged in the operation, maintenance or security of the Building, and
employer’s Social Security taxes, unemployment taxes or insurance, and any other
taxes which may be levied on such wages, salaries, compensation and benefits;
provided, that if any employees of Landlord provide services for more than one
building of Landlord, then a prorated portion of such employees’ wages, benefits
and taxes shall be included in Operating Costs based on the portion of their
working time devoted to the Building; (vi) payments under any easement, license,
operating agreement, declaration, restrictive covenant, or instrument pertaining
to the sharing of costs by the Building; (vii) operation, repair, maintenance
and replacement of all systems, equipment, components or facilities which serve
the Building in the whole or in part; (viii) amortization (including, without
limitation, interest on the unamortized cost at a rate equal to the floating
commercial loan rate announced from time to time by Bank of America, a national
banking association, as its prime rate, plus 2% per annum) of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Building and Project; and (ix) all federal, state,
county, or local governmental or municipal taxes, fees, charges or other
impositions of every kind and nature, whether general, special, ordinary or
extraordinary because of or in connection with the ownership, leasing and
operation of the Project, including, without limitation, any assessment, tax,
fee, levy or charge in addition to, or in substitution, partially or totally, of
any assessment, tax, fee, levy or charge previously included within the
definition of real property tax, it being acknowledged by Tenant and Landlord
that Proposition 13 was adopted by the voters of the State of California in the
June 1978 election and that assessments, taxes, fees, levies and charges may be
imposed by governmental agencies for such services as fire protection, street,
sidewalk and road maintenance, conservation, refuse removal, transit and for
other governmental services formerly provided without charge to property owners
or occupants; (x) costs incurred in connection with the parking areas servicing
the Project; and (xi) the cost of capital improvements or other costs incurred
in connection with the Project (A) that are intended as a labor-saving device or
to effect other economies in the operation or maintenance of the Project, or any
portion thereof, (B) that are required under any governmental law or regulation
but which were not so required in connection with the Project at the time that
permits for the construction of the Building were obtained, or (C) that are in
Landlord’s reasonable opinion reasonably necessary to maintain the Project in
good condition and repair; provided, however, that each such permitted capital
expenditure shall be amortized (including, without limitation, interest on the
unamortized cost) over its useful life as Landlord shall reasonably determine.
If the Building is a part of a multi-building development, those Operating Costs
attributable to such development as a whole (and not attributable solely to any
individual building therein) shall be allocated by Landlord to the Building and
to the other buildings within such development on an equitable basis. Landlord
shall have the right, but not the obligation, from time to time, to equitably
allocate some or all of the Operating Costs among different tenants of the
building (the “Cost Pools”). Such Cost Pools may include, but shall not be
limited to, the office space tenants of the Building and the retail space
tenants of the Building. If the Building is less than ninety-five percent (95%)
occupied during all or a portion of a calendar year, the variable components of
the Operating Costs as determined by Landlord shall be calculated as if the
Building had been 95% occupied for the full calendar year. “Operating Costs”
shall not include any of the following, for purposes of calculating the portion
of Operating Costs payable by Tenant: (1) leasing commissions in connection with
leases at the Building, (2) the cost of construction of tenant improvements for
a specific tenant of the Building in connection with such tenant’s occupancy of
premises in the Building, (3) additions to the Project, (4) advertising, (5)
depreciation deductions taken by the Landlord for tax purposes, (6) payment of
interest or principal on loans secured by the Project, (7) income taxes of
Landlord, (8) rent paid by Landlord under a ground lease for the Project, (9)
gift, franchise, inheritance or estate taxes imposed upon or assessed against
the interest of any person in the Project, or taxes computed upon the basis of
the net income of any owners of any interest in the Project, (10) capital
expenditures, improvements or structural changes made to the Building other than
those expressly permitted in subsection (xi) above, (11) costs, including
permit, license and inspection costs, incurred with respect to the installation
of tenant improvements to other tenant’s leased premises within the Project or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant leasable space within the Project, (12) costs in order to
market space to potential tenants, leasing commissions, and attorneys’ fees in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments or other costs in connection
with lease, sublease and/or assignment negotiations with presents or prospective
tenants or other occupants of the Project, (13) reserves (except that nothing
contained herein shall be deemed to prevent Lessor’s collection of anticipated
Operating Costs for the current year), (14) ground lease rental on any
underlying ground lease or interest, principal, points and/or fees on debts or
amortization on any mortgage or mortgages or any other debt instrument
encumbering the Project, (15) to the extent any employee of Landlord spends only
a portion of his or her time working with respect to the Project (as opposed to
full time work with respect to the Project), a prorated amount of such
employee’s wages, salaries and compensation based upon the portion of time spent
by such employee with respect to the projects other than the Project, (16) costs
of correcting any presently existing non-compliance of the Project with
applicable laws (as enforced upon the execution of this Lease) other than any
such existing non-compliance where compliance work is not presently required to
be performed (as opposed to existing non-compliance where compliance work is
legally mandated even in the absence of subsequent improvements, alterations or
change in use), (17) increased costs of performance resulting from the
negligence or willful misconduct of Landlord or Landlord’s agents, employees or
contractors, (18) costs incurred due to violation by Landlord or any other
tenant in the Project of the terms and conditions of any lease for space within
the Project, (19) charitable or political contributions, (20) interest,
penalties or other costs arising out of Landlord’s failure to make timely
payment of its obligations, (21) overhead and profit paid to Landlord or to
subsidiaries or affiliates of Landlord for goods and/or services in the Project
to the extent the same exceeds the costs of such goods and/or services rendered
by qualified, unaffiliated third parties on a competitive basis, (22) costs to
remediate Hazardous Materials located upon, within or beneath the Project (i)
prior to the Commencement Date, or (ii) after the Commencement Date as a result
of Landlord’s acts, (23) costs (other than ordinary maintenance) for sculpture,
paintings and other objects of art, or (24) any excess utility expense payable
by another tenant of the Project pursuant to such tenant’s lease.
 

--------------------------------------------------------------------------------




5.5.    Within one hundred twenty (120) days after December 31 of each calendar
year, or as soon thereafter as practicable, the total of the Operating Costs for
said calendar year just completed shall be determined by Landlord. Landlord
shall give Tenant notice of such determination, and Tenant within thirty (30)
days thereafter shall pay to Landlord Tenant’s Proportionate Share of the
Operating Costs for such calendar year, less the payments made by Tenant to
Landlord during such calendar year for Operating Costs, or, if Tenant has
overpaid such amount, Landlord shall credit any excess paid toward Tenant’s next
rental payment due. During the first and last years of the Term, Tenant’s
Proportionate Share of the Operating Costs shall be adjusted in proportion to
the number of days of that calendar year during which this Lease is in effect
over the total days in that calendar year.


5.6.    In addition to Tenant’s Proportionate Share of Operating Costs, Tenant
shall reimburse Landlord upon demand for any and all taxes required to be paid
by Landlord when such taxes are measured by or reasonably attributable to the
cost or value of Tenant’s equipment, furniture, fixtures and other personal
property located in the Premises.


6.    INITIAL CONSTRUCTION; CONDITION OF THE PREMISES


Construction, if any, to be completed by Landlord will be in accordance with the
Tenant Work Letter attached to and made a part of this Lease as Exhibit B.
Landlord will not be obligated to construct or install any improvements or
facilities of any kind other than those called for in Exhibit B. All
improvements shall be the property of Landlord, subject to Section 7.4, and upon
termination of this Lease, Tenant shall deliver the Premises to Landlord in the
condition required by Article 36. The Premises shall be delivered to Tenant on
or before the Commencement Date in broom clean condition with all major building
systems, including the electrical, heating, ventilation and air conditioning
systems, plumbing and utilities, dock doors and levelers, and the roof of the
Premises in good working order as of the Commencement Date.
 

--------------------------------------------------------------------------------




7.    REPAIRS & ALTERATIONS


7.1.    Subject to reimbursement pursuant to Section 5.3, and subject to the
provisions of Section 7.2, and Articles 8 and 14, Landlord agrees to keep in
good condition the foundations, exterior walls, structural portions of the
Building, the roof and the HVAC, mechanical, electrical, life safety and
plumbing systems of the Building not located in or exclusively serving the
Premises (expressly excluding, however, any HVAC, mechanical, electrical,
plumbing or lighting equipment in the Premises, which repair shall be Tenant’s
sole responsibility). Landlord shall not be liable or responsible for breakdowns
or temporary interruptions in service or for any repair or maintenance which is
caused in whole or in part by the act or omission of Tenant or its agents,
contractors, employees, or guests. In the event of any repair or maintenance
caused by the act or omission of Tenant, Tenant shall pay for such repair or
maintenance upon demand from Landlord and shall indemnify, defend, protect and
hold harmless Landlord against any and all loss, cost or liability in connection
therewith. Landlord shall have a reasonable time after written notice from
Tenant to perform necessary repairs or maintenance. Tenant hereby waives and
releases its right to make repairs at Landlord’s expense under Sections 1941 and
1942 of the California Civil Code or under any similar law, statute, or
ordinance now or hereafter in effect.


7.2.    Subject to the provisions of Section 7.1, and Articles 8 and 14, Tenant
shall keep and maintain the Premises in first class condition and repair, and
shall make all necessary repairs thereto at Tenant’s sole cost and expense.
Tenant’s repair and maintenance obligations include, without limitation, repairs
to: (a) floor coverings; (b) interior partitions; (c) doors; (d) the interior
side of demising walls; (e) electronic, phone and data cabling and related
equipment that is installed by or for the exclusive benefit of Tenant and
located in the Premises or other portions of the Building or the Project; (f)
supplemental air conditioning units, kitchens, including hot water heaters,
plumbing, and similar facilities exclusively serving the Premises; (g)
mechanical (including HVAC), plumbing fixtures, wiring, electrical, and lighting
systems serving the Premises; (h) windows, glass and plate glass; (i) ceilings;
(j) skylights, smoke hatches and roof vents; (k) fixtures and equipment; and (l)
Alterations (as hereinafter defined). If Tenant fails to make any repairs to the
Premises for more than thirty (30) days after written notice from Landlord
(although notice shall not be required in an emergency), Landlord may make the
repairs and Tenant shall pay the reasonable cost of the repairs, together with
an administrative charge in an amount equal to ten percent (10%) of the cost of
the repairs. In addition, Tenant shall, at its sole cost and expense, provide
janitorial service to the Premises in a manner consistent with other similar
projects in the Foster City, California area. The janitorial service to be
provided by Tenant shall include, but not be limited to, the obligation to clean
the exterior windows and to keep the interior of the Premises such as the
windows, floors, walls, doors, showcases and fixtures clean and neat in
appearance and to remove all trash and debris which may be found in or around
the Premises. Tenant is responsible for all redecorating, remodeling, alteration
and painting required by Tenant during the Term. Tenant covenants and agrees not
to suffer or permit any lien of mechanics or materialmen or others to be placed
against the Project, the Building or the Premises with respect to work or
services claimed to have been performed for or materials claimed to have been
furnished to Tenant or the Premises under this Article 7 or otherwise, and, in
case of any such lien attaching or notice of any lien, Tenant covenants and
agrees to cause it to be immediately released and removed of record or Landlord,
at its sole option, may immediately take all action necessary to release and
remove such lien, and Tenant shall, upon demand, immediately reimburse Landlord
for all costs and expenses relating thereto incurred by Landlord.


7.3.    Tenant may not make any improvements, alterations, additions or changes
to the Premises (collectively, the “Alterations”) without first procuring the
written consent of Landlord to such Alterations, which consent shall be
requested by Tenant not less than thirty (30) days prior to the commencement
thereof, and which consent shall not be unreasonably withheld by Landlord.
Landlord may condition its consent on, among other things, its receipt, review
and approval of complete plans and specifications for such Alterations, the
installation of additional risers, feeders and other appropriate equipment as
well as utility meters. The installation, maintenance, repair and replacement,
as well as all charges in connection with all such meters and equipment shall be
at Tenant’s sole cost and expense. Notwithstanding the foregoing, Tenant shall
have the right without Landlord’s consent but upon five (5) business days’ prior
notice to Landlord to make cosmetic, non-structural Alterations to the Premises
in accordance with the terms of this Lease, provided that such Alterations do
not (i) affect the exterior of the Premises or the Project (nor may such
Alterations be visible from street level on the exterior of the Building), (ii)
affect the Project’s electrical, ventilation, plumbing, elevator, mechanical,
air conditioning or any other systems therein, or (iii) exceed $10,000 in the
aggregate per year. The construction of the initial improvements to the Premises
shall be governed by the terms of the Tenant Work Letter, attached hereto as
Exhibit B, and not the terms of this Article 7.


7.4.    Except to the extent Tenant requests and Landlord designates otherwise
at the time Landlord approves such Alterations, all or any part of the
Alterations, whether made with or without the consent of Landlord, shall, at the
election of Landlord, either be removed by Tenant at its expense before the
expiration or earlier termination of this Lease or shall remain upon the
Premises and be surrendered therewith at the Expiration Date or earlier
termination of this Lease as the property of Landlord without disturbance or
injury. If Landlord requires the removal of all or part of any Alterations,
Tenant, at its expense, shall immediately repair any damage to the Premises or
the Building caused by such removal. If Tenant fails to remove the Alterations
upon Landlord’s request, then Landlord may (but shall not be obligated to)
remove them and the cost of removal and repair of any damage together with all
other damages which Landlord may suffer by reason of the failure of Tenant to
remove Alterations, shall be paid by Tenant to Landlord upon demand. Tenant
shall not be entitled to any compensation from Landlord for any Alterations
removed by Landlord or at Landlord’s direction.


7.5.    Tenant shall construct such Alterations and perform such repairs in
conformance with any and all applicable rules and regulations of any federal,
state, county or municipal code or ordinance and pursuant to a valid building
permit, issued by the applicable municipality, in conformance with Landlord’s
construction rules and regulations. Landlord’s consent to such Alterations or
Landlord’s approval of the plans, specifications, and working drawings for such
Alterations will create no responsibility or liability on the part of Landlord
for the completeness, design, sufficiency or compliance with all laws, rules and
regulations of governmental agencies or authorities (including without
limitation the Americans With Disabilities Act of 1990, as amended from title to
time, and the provisions of that Act applicable to the Project or any part of
it) with respect to such Alterations. All work with respect to any Alterations
must be done in a good and workmanlike manner and diligently prosecuted to
completion to the end that the Premises shall at all times be a complete unit
except during the period of work. In performing the work of any such
Alterations, Tenant shall have the work performed in such manner as not to
obstruct access to the Building or the Common Areas for any other tenant of the
Building, and as not to obstruct the business of Landlord or other tenants in
the Building, or interfere with the labor force working in the Building. Not
less than fifteen nor more than twenty days prior to commencement of any
Alterations, Tenant shall notify Landlord in writing of the work commencement
date so that Landlord may post notices of nonresponsibility about the Premises.
Upon completion of any Alterations, Tenant agrees to cause a Notice of
Completion to be recorded in the office of the Recorder of the County in which
the Premises are located in accordance with Section 3093 of the Civil Code of
the State of California or any successor statute, and Tenant shall deliver to
the Building management office a reproducible copy of the “as built” drawings of
the Alterations, if any.
 

--------------------------------------------------------------------------------




7.6.    The charges for work performed by a contractor selected by Landlord
shall be deemed Rent under this Lease, payable upon billing therefor, either
periodically during construction or upon the substantial completion of such
work, at Landlord’s option. Upon completion of such work, Tenant shall deliver
to Landlord evidence of payment, contractors’ affidavits and full and final
waivers of all liens for labor, services or materials. Tenant shall pay to
Landlord a percentage of the cost of such work sufficient to compensate Landlord
for all overhead, general conditions, fees and other costs and expenses arising
from Landlord’s involvement with such work.


7.7.    In the event that Tenant makes any Alterations, Tenant agrees to carry
“Builder’s All Risk” insurance in an amount approved by Landlord covering the
construction of such Alterations, and such other insurance as Landlord may
require, it being understood and agreed that all of such Alterations shall be
insured by Tenant pursuant to Article 9 of this Lease immediately upon
completion thereof. In addition, Landlord may, in its discretion, require Tenant
to obtain a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of such Alterations and naming Landlord a co-obligee.


8.    FIRE OR CASUALTY DAMAGE


8.1.    Repair of Damage to Premises by Landlord. If the Premises or any portion
of the Project is damaged by fire or other cause (the “Occurrence”) without the
negligence or willful act of Tenant or its partners, trustees, officers,
directors, shareholders, members, beneficiaries, licensees, invitees, or any
subtenants or subtenants’ agents, employees, contractors, or invitees, servants,
guests, or independent contractors (collectively, “Tenant Persons”), Landlord
shall diligently, and as soon as practicable, repair the damage; provided,
however, that Landlord may elect not to rebuild or restore the Premises or any
portion of the Project, and instead terminate this Lease, by notifying Tenant in
writing of such termination within ninety (90) days after the date on which
Landlord has actually discovered the full extent and nature of such damages,
such notice to include a lease termination date and a date for Tenant to vacate
the Premises. Landlord may so elect to terminate this Lease only if the Building
shall be damaged by fire or other cause, whether or not the Premises are
affected, and one or more of the following conditions is present: (i) repairs
cannot reasonably be completed within two hundred (200) days after the
Occurrence; (ii) the Occurrence occurs during the last Lease Year; (iii) the
holder of any mortgage on the Building or ground lessor with respect to the
Project shall require that the insurance proceeds or any portion thereof be used
to retire all or a portion of the mortgage debt, or shall terminate the ground
lease, as the case may be; (iv) Landlord’s insurer has not agreed that the
damage is fully covered, except for deductible amounts, by Landlord’s insurance
policies; or (v) in Landlord’s sole discretion, twenty percent (20%) or more of
the rentable floor area of the Project is unusable, unmarketable, damaged or
destroyed. If Landlord terminates this Lease, the Base Rent and Tenant’s
Proportionate Share of increases in Operating Costs (collectively, “Periodic
Rent”) shall be apportioned and paid to the date of termination (subject to
abatement as provided below). Such repair or restoration by Landlord shall be to
substantially the same condition of the base, shell, and core of the Premises
and common areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Building, or the lessor of a ground or underlying lease with respect to the
Project or portion thereof, or any other modifications to the Common Areas
reasonably deemed desirable by Landlord, which are consistent with the character
of the Project, provided access to the Premises and any common restrooms serving
the Premises shall not be materially impaired. Notwithstanding any other
provision of this Lease, upon the occurrence of any damage to the Premises,
Tenant shall assign to Landlord (or to any party designated by Landlord) all
insurance proceeds payable to Tenant under Tenant’s insurance required under
Section 9.1.2 of this Lease that are attributable to the tenant improvements and
Alterations, and Landlord shall repair any injury or damage to the tenant
improvements and Alterations installed in the Premises and shall return such
tenant improvements to their condition prior to the Occurrence; provided that if
the cost of such repair by Landlord exceeds the amount of insurance proceeds
received by Landlord from Tenant’s insurance carrier, as assigned by Tenant, the
cost of such repairs shall be paid by Tenant to Landlord prior to Landlord’s
repair of the damage. In connection with such repairs and replacements, Tenant
shall, prior to the commencement of construction, submit to Landlord, for
Landlord’s review and approval, all plans, specifications and working drawings
relating thereto, and Landlord shall select the contractors to perform such
improvement work.


8.2.    Termination By Either Party.


8.2.1.    If Landlord does not elect to terminate this Lease under the terms of
Section 8.1, but the damage required to be repaired by Landlord is not repaired
by the end of the 200 Day Period, then either Landlord or Tenant (subject to
Section 8.2.2), within thirty (30) days after the end of the 200 Day Period, may
terminate this Lease by written notice to the other party, in which event this
Lease shall terminate as of the date of receipt of the notice, and the Periodic
Rent shall be apportioned and paid to the date of termination (subject to
abatement as provided below). The “200 Day Period” shall mean the period
beginning on the date of the Occurrence and ending two hundred (200) days from
the date of the Occurrence, provided that such 200 Day Period shall not be
extended for any delays caused by Force Majeure. Notwithstanding the preceding
provisions of this Section 8.2.1, if (a) Landlord has not elected to terminate
this Lease pursuant to the terms of Section 8.1, and (b) Landlord is proceeding
to complete the repairs, then neither party shall have the right to terminate
this Lease if, before the end of the 200 Day Period, Landlord, at Landlord’s
sole option, gives written notice to Tenant that the repairs will be completed
within thirty (30) days after the end of the 200 Day Period, and the repairs are
actually completed within such thirty day period. If the repairs are not
completed within thirty days after the end of the 200 Day Period, then either
party may terminate this Lease by written notice to the other party. Such notice
of termination shall be given within sixty (60) days after the end of the 200
Day Period, and shall be effective upon receipt thereof by the other party to
this Lease.
 

--------------------------------------------------------------------------------




8.2.2.    Notwithstanding the provisions of Section 8.2.1, Tenant shall have the
right to terminate this Lease under Section 8.2.1 only if each of the following
conditions is satisfied: (a) the damage to the Project by fire or other casualty
was not caused by the gross negligence or intentional act of Tenant Persons; (b)
there is then no uncured Event of Default by Tenant; and (c) as a result of the
damage, Tenant cannot reasonably conduct business from the Premises.


8.3.    Rent Abatement. Subject to the last sentence of this Section 8.3, during
the period that the damaged portion of the Premises is rendered untenantable by
the damage, Periodic Rent shall be reduced by the ratio that the rentable square
footage of the Premises thereby rendered untenantable bears to the total
rentable square footage of the Premises, provided that (i) Tenant does not
occupy or use such untenantable portion of the Premises during such rent
abatement period, and (ii) Tenant shall, as soon as reasonably practicable after
the event purportedly giving rise to rent abatement, give written notice to
Landlord of Tenant’s claim for rent abatement and the basis therefor, including
the date when Tenant vacated the Premises or portion thereof as a result of the
Occurrence. Notwithstanding the preceding sentence, if the damage was the
consequence of the fault or negligence of any of the Tenant Persons, then the
Periodic Rent shall be abated only to the extent Landlord actually receives
rental or business interruption proceeds allocated to the Periodic Rent for the
Premises. If the rent abatement period expressly provided in this Section 8.3 is
for a period of less than five days, then Periodic Rent for the first such five
days shall be abated only to the extent that Landlord actually receives rental
or business interruption proceeds allocable to such Periodic Rent to be abated.


8.4.    Tenant Liability for Damages. Subject to Section 8.5, all injury or
damage to the Premises or the Building resulting from the gross negligence or
intentional acts or misconduct of any Tenant Persons shall be repaired at the
sole cost of Tenant, payable on demand by Landlord, or at Landlord’s option,
Landlord may require Tenant to perform such repairs or portion thereof and
Periodic Rent shall not abate. If Landlord shall so elect, Landlord shall have
the right to make repairs to the standard tenant improvements, not including any
tenant extras, Alterations, or personal property, and any expense incurred by
Landlord, together with interest thereon at the rate of ten percent (10%) per
year shall be paid by Tenant upon demand.


8.5.    Release to Extent of Insurance Proceeds. Notwithstanding any other
provisions of this Lease, and provided that any applicable insurance coverage is
not thereby invalidated, limited, or made more expensive, Tenant shall be
relieved from the obligation to repair or pay for physical injury or damage to
the Project resulting from the negligence, gross negligence or intentional act
or misconduct of any of Tenant Persons only to the extent that Landlord actually
receives insurance proceeds for complete payment in full for such repairs from
Tenant’s or Landlord’s insurance.


8.6.    Insurance Deductible. Notwithstanding the preceding provisions in this
Article 8 concerning abatement of Periodic Rent, Tenant shall not be relieved
from its obligation to pay Tenant’s Proportionate Share of the insurance
deductibles under insurance policies carried by Landlord.


8.7.    Waiver of Statutes. The provisions of this Lease, including, without
limitation, this Article 8, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building, or any other portion of the Project, and any
statute or regulation of the State in which the Building is located, including,
without limitation, Sections 1932(2) and 1933(4) of the California Civil Code,
with respect to any rights or obligations concerning damage or destruction in
the absence of an express agreement between the parties, and any other such
statute or regulation which may hereafter be in effect, shall have no
application to this Lease or any damage or destruction to all or any part of the
Premises, the Building, or any other portion of the Project.


9.    INSURANCE


9.1.    Tenant shall during the entire Term maintain the following insurance
coverage:


9.1.1.    Commercial General Liability Insurance for personal injury and
property damage claims arising out of Tenant’s occupation or use of the Premises
and from its business operations, and including liability arising under any
indemnity set forth in this Lease in amounts of not less than $2 million for
each occurrence and $3 million for all occurrences each year.


9.1.2.    Property damage insurance covering all Tenant’s furniture, trade
fixtures, office equipment, merchandise and other property in the Premises and
all original and later-installed tenant improvements in the Premises (including,
without limitation, the Tenant Improvements). This insurance shall be a “Causes
of Loss - Special Form” (formerly known as “All Risk”) policy covering the full
replacement cost of the items covered and including vandalism, malicious
mischief, earthquake sprinkler leakage coverages.
 

--------------------------------------------------------------------------------




9.1.3.    All required workers’ compensation or other similar insurance pursuant
to all applicable state and local statutes and regulations.


9.1.4.    Adequate business interruption insurance to cover a period of not less
than twelve (12) months.


9.2.    All insurance provided by Tenant under this Lease shall be coordinated
with any preceding, concurrent or subsequent, occurrence or claims made
insurance, in such a manner as to avoid any gap in coverage against claims
arising out of occurrences, conduct or events which take place during the period
beginning on the Lease Date and ending on termination of this Lease.


9.3.    Landlord makes no representation that the insurance coverage required of
Tenant provides adequate coverage for Tenant’s needs or for its obligations
under this Lease. Tenant shall not do or permit to be done anything which shall
cause the cancellation of, invalidate, increase the rate of, or otherwise
adversely affect, the insurance policies referred to in this Article 9.


9.4.    Landlord shall not be deemed to have waived or reduced any of the
insurance coverage requirements for Tenant except by an express written
agreement to that effect. The receipt by Landlord or its contractors or agents
of insurance policies, certificates, letters, or other correspondence, documents
or information which do not conform to the insurance requirements of this Lease,
or the failure of Landlord to receive policies, certificates, or other
documentation required by this Article 9, shall not be deemed to be Landlord’s
consent to a waiver or reduction of any such requirements, despite any failure
by Landlord to object to same at the time of receipt (or lack of receipt), or
thereafter. Any reduction, modification, or waiver of any of Tenant’s insurance
requirements under this Lease may be made only by a written document signed by
Landlord and Tenant which expressly amends the pertinent described portions of
this Lease.


9.5.    Where Landlord provides written notice to Tenant regarding Tenant’s
failure to maintain the insurance required of Tenant in this Article 9 and
Tenant fails to obtain such insurance within two (2) business days after receipt
of such notice, Landlord shall have the right and option, but not the
obligation, to maintain any or all of the insurance which is required in Section
9.1 to be provided by Tenant if Tenant fails to maintain the insurance required
of Tenant in this Article 9. All costs of Tenant’s insurance provided by the
Landlord shall be obtained at Tenant’s expense.


9.6.    The minimum insurance requirements set forth in this Lease shall not
limit the liability of Tenant under this Lease. The Landlord, and any parties
specified by the Landlord, shall be named as additional insureds under the
Tenant’s insurance. All insurance companies providing insurance pursuant to this
Article shall be rated at least A-XII in Best’s Key Rating Guide and shall be
otherwise reasonably acceptable to Landlord and licensed and qualified to do
business in the State of California. Insurance provided by the Tenant shall be
primary as to all covered claims and any insurance carried by Landlord is excess
and is non-contributing. Each Tenant’s insurance policy must not be cancelable
or modifiable except upon thirty (30) days prior written notice to Landlord and
any specified mortgagee of Landlord. The insurance must also contain a
severability of interest clause acceptable to Landlord. Copies of policies or
original certificates of insurance with respect to each policy shall be
delivered to the Landlord prior to the Commencement Date, and thereafter, at
least thirty (30) days before the expiration of each existing policy. Any
insurance required hereunder of Tenant may be provided with blanket insurance
policy(ies) insuring Tenant at locations in addition to the Premises, so long as
such blanket policy(ies) expressly affords the coverage required of Tenant under
this Lease. Tenant shall take all necessary steps so as to prevent the actual
effective aggregate coverage of such blanket policy(ies) from ever being eroded
at any time by claims, or reserves therefor established by the insurer, so that
the minimum coverage afforded to Landlord required by this Lease shall at all
times remain in effect. Notwithstanding the foregoing, Landlord shall obtain and
keep in force during the term of this Lease in customary amounts for buildings
comparable to the Building a “Causes of Loss - Special Form” insurance policy
covering loss or damage to the Building.


9.7.    Landlord has the right at any time, but not the obligation, to
reasonably change, cancel, decrease or increase any insurance required or
specified under this Lease. Landlord at its option may obtain any of the
required insurance directly or through umbrella policies covering the Building
and other assets owned by Landlord.


9.8.    Landlord and Tenant agree to request that their respective insurance
companies issuing property damage insurance waive any rights of subrogation that
such companies may have against Landlord or Tenant, as the case may be, so long
as the insurance carried by Landlord or Tenant, respectively, is not invalidated
thereby. As long as such waivers of subrogation are contained in their
respective insurance policies, Landlord and Tenant hereby waive any right that
either may have against the other on account of any loss or damage to their
respective property to the extent such loss or damage is actually insured under
policies of insurance for fire and all risk coverage, theft, public liability,
or other similar insurance.


9.9.    Tenant shall not conduct or permit to be conducted by its employees,
agents, guests or invitees any activity, or place any equipment in or about the
Premises or the Building that will in any way increase the cost of fire
insurance or other Landlord insurance on the Building. If any increase in the
cost of fire insurance or other insurance is stated by any insurance company or
by the applicable Insurance Rating Bureau, if any, to be due to any activity or
equipment of Tenant in or about the Premises or the Building, such statement
shall be conclusive evidence that the increase in such cost is due to such
activity or equipment and, as a result thereof, Tenant shall be liable for the
amount of such increase. Tenant shall reimburse Landlord for such amount upon
written demand from Landlord and any such sum shall be considered additional
Rent payable hereunder. Tenant, at its sole expense, shall comply with any and
all requirements of any insurance organization or company necessary for the
maintenance of reasonable fire and public liability insurance covering the
Premises and the Building.
 

--------------------------------------------------------------------------------




10.    WAIVER AND INDEMNIFICATION


To the extent not prohibited by law, Landlord, its partners, trustees, ancillary
trustees and their respective officers, directors, shareholders, members,
beneficiaries, agents, servants, employees, and independent contractors
(collectively, “Landlord Persons”) shall not be liable for any damage either to
person or property or resulting from the loss of use thereof, which damage is
sustained by Tenant or by other persons claiming through Tenant except for
damage arising solely from the gross negligence or intentional misconduct of
Landlord Persons. Tenant agrees to protect, indemnify, defend, and hold Landlord
harmless from all claims and all costs, including reasonable attorneys’ fees,
expenses and liabilities, except those caused solely by Landlord’s negligence,
in any way arising or resulting from (a) any accident, injury, death, loss or
damage to any person or to any property including, without limitation, the
person and property of Tenant and its employees, agents, officers, guests, and
all other persons at any time in the Building or the Premises or the Common
Areas, (b) the occupancy or use of the Premises by the Tenant, or (c) any act or
omission or negligence of Tenant or any agent, licensee, or invitee of Tenant,
or its contractors, employees, or any subtenant or subtenant’s agents,
employees, contractors, or invitees. The indemnification obligations of Tenant
under this Lease shall survive the expiration or earlier termination of this
Lease.


11.    USE OF PREMISES


11.1.    The Premises are leased to Tenant for the sole purpose set forth in
Section 1.10 and Tenant shall not use or permit the Premises to be used for any
other purposes without the prior written consent of Landlord, which consent may
be withheld in Landlord’s sole and absolute discretion. Tenant shall not allow
occupancy density of use of the Premises which is greater than the average
density of the other tenants of the Building. Tenant further covenants and
agrees that it shall not use, or permit any person or persons to use, the
Premises or any part thereof for any use or purpose contrary to the rules and
regulations, attached hereto as Exhibit D, or in violation of the laws of the
United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Building. Landlord shall
not be responsible to Tenant for the nonperformance of any of such rules and
regulations by or otherwise with respect to the acts or omissions of any other
tenants, guests or occupants of the Building.


11.2.    Tenant shall comply with all recorded covenants, conditions, and
restrictions now or hereafter affecting the real property underlying the
Project. Tenant shall, at its expense, obtain any governmental permits or
approvals required for Tenant’s intended use of the Premises except as may be
expressly provided in Exhibit B. The obtaining of any such permits or approvals
is not a condition to any of Tenant’s obligations under this Lease. Tenant
acknowledges that except as expressly stated in this Lease, neither Landlord nor
Landlord’s agent has made any representation or warranty, whether express or
implied, as to the Premises, including, without limitation, the suitability of
the Premises for the conduct of Tenant’s business. Except as otherwise expressly
provided in this Lease, including, without limitation, Section 6 of this Lease,
Tenant accepts the Premises in their AS IS condition as of the Lease Date, with
all faults and defects. Tenant has been advised by Landlord to conduct its own
investigation of the suitability of the Premises for Tenant’s intended use,
including, without limitation, a careful inspection of the Premises, a review of
all applicable laws and ordinances, and inquiries of all applicable government
agencies before executing this Lease.


12.    SIGNS


Landlord retains absolute control over the exterior appearance of the Building
and Project and the exterior appearance of the Premises as viewed from the
public halls and public areas. Tenant will not install, or permit to be
installed, any drapes, furnishings, signs, lettering, designs, advertising or
any items that will in any way alter the exterior appearance of the Building or
the exterior appearance of the Premises as viewed from the public halls and
public areas. Any sign, advertising, design, or lettering installed by Tenant
shall be considered an Alteration (as defined in Section 7.3) and shall be
subject to the provisions of Article 7. Notwithstanding the foregoing, at
Tenant’s sole cost and expense, Landlord shall (a) maintain building standard
listings on the Building directory for Tenant, and (b) install Building standard
suite signage at the entrance to the Premises.  All signage rights granted to
Tenant under this Lease are personal, and may not be assigned or transferred
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole discretion.


13.    ASSIGNMENT AND SUBLETTING


13.1.    Tenant shall not assign, transfer, mortgage or otherwise encumber this
Lease or sublet or rent (or permit a third party to occupy or use)
(collectively, a “Transfer”) the Premises, or any part thereof, nor shall any
Transfer of this Lease or the right of occupancy be effected by operation of law
or otherwise, without the prior written consent of Landlord which shall not be
unreasonably withheld or delayed; provided, however, that the parties hereby
agree that it shall be deemed to be reasonable under this Lease and under any
applicable law for Landlord to withhold consent to any proposed Transfer where,
without limitation as to other reasonable grounds for withholding consent: (i)
the transferee is of a character or reputation or engaged in a business which is
not consistent with the quality of the Building; (ii) the transferee is either a
governmental agency or instrumentality thereof; (iii) the transferee is not a
party of reasonable financial worth and/or financial stability in light of the
responsibilities involved under this Lease on the date consent is requested;
(iv) the Transfer may result in a significant increase in the use of the
utilities, services or Common Areas of the Project; (v) the proposed assignee or
sublessee is an existing tenant of the Building or is currently negotiating with
Landlord for space in the Building, (vi) the proposed Transfer would cause a
violation of another lease for space in the Building, or would give an occupant
of the Building a right to cancel its lease, or (vii) Tenant has committed an
Event of Default which has not been cured. For purposes of the foregoing
prohibitions, a transfer at any one time or from time to time of fifty percent
(50%) or more of an interest in Tenant (whether stock, partnership interest or
other form of ownership or control) by any person(s) or entity(ties) having an
interest in ownership or control of Tenant at the Lease Date shall be deemed to
be a Transfer of this Lease. Notwithstanding the foregoing, however, neither an
assignment of the Premises to a transferee which is the resulting entity of a
merger or consolidation of Tenant with another entity, nor an assignment or
subletting of all or a portion of the Premises to an affiliate of Tenant (an
entity which is controlled by, controls, or is under common control with,
Tenant) (each, a “Permitted Transferee”), shall be deemed a Transfer, provided
that Tenant notifies Landlord in writing at least thirty days in advance of any
such assignment or sublease, and promptly supplies Landlord with any documents
or information reasonably requested by Landlord regarding such Transfer or
transferee, that the tangible net worth of such transferee is not less than
Tenant’s net worth as of the date of this Lease, and that such assignment or
sublease is not a subterfuge by Tenant to avoid its obligations under this
Lease. In no event shall Tenant be deemed to have been released under this Lease
in the event of such transfer and Tenant shall remain primarily liable
hereunder. Notwithstanding any provision of this Lease, or any present or future
law to the contrary, Landlord and Tenant hereby expressly agree that if a court
of competent jurisdiction determines that Landlord unreasonably withheld consent
to a proposed Transfer, then Tenant’s sole and exclusive remedy for such breach
by Landlord shall be limited to termination of this Lease as of the date of such
court determination, and Tenant hereby expressly waives the right to recover any
monetary damages of whatever kind for such breach. If Landlord consents to the
proposed Transfer, (a) the initial Tenant, subsequent transferees, and all
guarantors shall remain liable under this Lease, and Tenant shall obtain the
prior written consent of any guarantor to such Transfer in a form acceptable to
Landlord; and (b) each of the transferees shall agree in a writing acceptable to
Landlord to assume and be bound by all of the terms and conditions of this
Lease. Any Transfer without Landlord’s written consent shall be voidable by
Landlord and, at Landlord’s election, constitute an “Event of Default,” as that
term is defined in Article 24 of this Lease. Neither the consent by Landlord to
any Transfer nor the collection or acceptance by Landlord of Rent from any
assignee, subtenant or occupant shall be construed as a waiver or release of the
initial Tenant or any guarantor from the terms and conditions of this Lease or
relieve Tenant or any subtenant, assignee or other party from obtaining the
consent in writing of Landlord to any further Transfer. Tenant hereby assigns to
Landlord the Rent and other sums due from any subtenant, assignee or other
occupant of the Premises and hereby authorizes and directs each such subtenant,
assignee or other occupant to pay such rent or other sums directly to Landlord;
provided, however, that until the occurrence of an Event of Default, Tenant
shall have the license to continue collecting such rent and other sums.
 

--------------------------------------------------------------------------------




If Landlord consents to a Transfer under this Section 13.1, Tenant will pay
Landlord’s reasonable processing costs and attorneys’ fees incurred in giving
such consent, provided that in no event shall such costs and fees exceed
$2,000.00 with respect to any one Transfer. If, for any proposed Transfer,
Tenant contracts to receive total Rent or other consideration exceeding the
total Rent called for hereunder (prorated by the ratio that the assignment or
sublease term and square footage bears to the term and square footage of this
Lease) after deduction (amortized over the term of the assignment or sublease)
of Tenant’s reasonable costs for tenant improvements, Tenant will pay the excess
to Landlord as additional Rent promptly upon receipt.


13.2.    In the event of a proposed assignment or subletting of more than
fifty-percent (50%) of the Premises, Landlord shall also have the right, by
notice to Tenant, to terminate this Lease in the event of an assignment as to
all of the Premises and, in the event of a sublease, as to the subleased portion
of the Premises and to require that all or part, as the case may be, of the
Premises be surrendered to Landlord for the balance of the Term (collectively
“Recapture the Lease”). Notwithstanding the previous sentence, if, before
entering into a proposed assignment or sublease, Tenant gives written notice to
Landlord of Tenant’s intention to sublease or assign, and Landlord does not,
within fifteen (15) business days after Landlord’s actual receipt of such
written notice and all information requested by Landlord relating to such
proposed assignment or subletting, provide written notice to Tenant that
Landlord intends to Recapture the Lease, then Landlord may not Recapture the
Lease by reason of such proposed assignment or subletting, provided that: (i) if
Landlord consents to the proposed assignment or subletting, Tenant shall
complete such assignment or sublease within one hundred twenty (120) days after
the end of such fifteen (15) day period, and (ii) nothing contained in this
Section 13.2 shall be deemed to waive any of Landlord’s rights to approve or
disapprove a Transfer as provided in Section 13.1 of this Lease. If, within
fifteen (15) business days after Landlord’s actual receipt of written notice of
Tenant’s intention to sublease or assign, Landlord informs Tenant that Landlord
intends to Recapture the Lease, then Tenant shall have the option to rescind its
intention to sublease or assign the Premises by providing Landlord with written
notice within ten (10) business days after Tenant’s receipt of Landlord’s
written notice regarding its intention to Recapture the Lease, and Landlord
shall not have the right to Recapture the Lease. This Section 13.2 shall not
apply to Permitted Transferees.


14.    EMINENT DOMAIN


In the event any portion of the Premises is taken from Tenant under eminent
domain proceedings, Tenant shall have no right, title or interest in any award
made for such taking, except for any separate award for fixtures and
improvements installed by Tenant and which have not become the property of
Landlord. If ten percent (10%) or more of the Premises or Building shall be
taken by power of eminent domain or condemned by any competent authority for any
public or quasi-public use or purpose, or if Landlord shall grant a deed or
other instrument in lieu of such taking by eminent domain or condemnation,
Landlord shall have the option to terminate this Lease upon ninety (90) days
notice, provided such notice is given no later than one hundred eighty (180)
days after the date of such taking, condemnation, reconfiguration, vacation,
deed or other instrument. If ten percent (10%) or more of the Premises shall be
taken or access to the Premises is substantially impaired, Tenant shall have the
option to terminate this Lease upon ninety (90) days notice, provided such
notice is given no later than sixty (60) days after the date of such taking,
condemnation, reconfiguration, vacation, deed or other instrument. Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of the California Code of Civil Procedure.
 

--------------------------------------------------------------------------------




15.    WAIVER AND SEVERABILITY


15.1.    The consent of Landlord in any instance to any variation of the terms
of this Lease, or the receipt of Rent with knowledge of any breach, shall not be
deemed to be a waiver as to any breach of any Lease covenant or condition, nor
shall any waiver occur to any provision of this Lease except in writing, signed
by Landlord or Landlord’s authorized agent. The waiver or relinquishment by
Landlord of any right or power contained in this Lease at any one time or times
shall not be considered a waiver or relinquishment of any right or power at any
other time or times. If Tenant tenders payment to Landlord of an amount which is
less than the Rent then due to Landlord, at Landlord’s option, Landlord may
reject such tender, and such tender shall be void and of no effect, or Landlord
may accept such tender, without prejudice to Landlord’s right to demand the
balance due. This Lease constitutes the entire agreement of the parties and
supersedes any and all prior or contemporaneous written or oral negotiations,
correspondence, understandings and agreements between the parties respecting the
subject matter hereof. No supplement, modification or amendment to this Lease
shall be binding unless executed in writing by both parties.


15.2.    If any term or provision of this Lease or any application shall be
invalid or unenforceable, then the remaining terms and provisions of this Lease
shall not be affected.


16.    USE OF COMMON FACILITIES


As used in this Lease, “Common Areas” shall mean all areas within the Project
which are available for the common use of tenants of the Project and which are
not leased or held for the exclusive use of Tenant or any other tenant. Common
Areas include without limitation parking areas and driveways, sidewalks, loading
areas, lobbies, stairways, elevators, access road, corridors, landscaped and
planted areas. Use of the Common Areas may be restricted by Landlord from time
to time for purposes of repairs or renovations.


17.    SERVICES


Tenant shall contract for and pay directly (at Tenant’s sole cost and expense)
when due, all services and utilities to the Premises, including, but not limited
to, heating, ventilation and air-conditioning, electricity, water, gas, light,
power, trash pick-up, sewer, telephone, sprinkler charges, janitorial and
interior security services and all other utility services supplied to the
Premises, and all taxes and surcharges thereon, together with maintenance
charges related thereto. If any such services are not separately billed or
metered to Tenant, the cost of all services shall be included within Operating
Costs, unless charged directly (and not as a part of Operating Costs) to Tenant.
Landlord reserves the right to separately meter or monitor any utility services
provided to the Premises. The cost of any meter shall be borne by Tenant.
Landlord shall be under no responsibility or liability for failure or
interruption in such services caused by breakage, accident, strikes, repairs or
for any other causes, nor in any event for any indirect or consequential
damages; and such failure or interruption shall not be construed as an eviction
of Tenant, nor work an abatement of Rent, nor render Landlord liable in damages,
nor release Tenant from prompt fulfillment of any of the covenants under this
Lease.


18.    ENTRY OF LANDLORD


Landlord reserves the right to enter upon the Premises at all reasonable times
and reserves the right, during the last eight (8) months of the Term where
Tenant has not delivered an Option Notice pursuant to Section 3.2.1(i) or during
the last six (6) months of the Term where Tenant has not delivered a written
notice pursuant to Section 3.2.1(iii), to show the Premises at reasonable times
to prospective tenants and to affix for lease/rent signs to the Building at the
Landlord’s discretion. Landlord may, upon 24 hours prior notice (provided that
no prior notice is required in the event of an emergency), enter the Premises at
any time for purposes of repair or maintenance of the Premises or any portion of
the Project, or for the health, safety or protection of any person or property.
If deemed appropriate by Landlord for the health, safety or protection of person
or property, Tenant shall, upon notice from Landlord, vacate the Premises as
Landlord directs.


19.    INTENTIONALLY DELETED


20.    SUBORDINATION AND ATTORNMENT


This Lease is subject and subordinate to all ground or underlying leases and to
any first mortgage(s) which may now or hereafter affect those leases or the land
and to all renewals, modifications, consolidations, replacements and extensions
thereof. This subordination shall be self-operative; however, Tenant shall
execute promptly any instrument that Landlord or any first mortgagee may request
confirming subordination. Tenant hereby constitutes and appoints Landlord as
Tenant’s attorney-in-fact to execute any such instrument on behalf of Tenant.
Before any foreclosure sale under a mortgage, the mortgagee shall have the right
to subordinate the mortgage to this Lease, and, in the event of a foreclosure,
this Lease may continue in full force and effect and Tenant shall attorn to and
recognize as its landlord the purchaser of Landlord’s interest under this Lease.
Tenant shall, upon the request of a mortgagee or purchaser at foreclosure,
execute, acknowledge and deliver any instrument that has for its purpose and
effect the subordination of the lien of any mortgage to this Lease or Tenant’s
attornment to the purchaser.
 

--------------------------------------------------------------------------------


 
21.    ESTOPPEL CERTIFICATES


Tenant shall at any time upon not less than ten (10) business days prior written
notice from Landlord execute, acknowledge and deliver to Landlord a statement in
writing (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as so modified, is in full force and effect) and the date to
which the Periodic Rent is paid in advance, if any, (ii) acknowledging that
there are not, to Tenant’s knowledge, any uncured Landlord defaults, or
specifying such defaults if any are claimed, and (iii) including any
information, certification or acknowledgement as may be reasonably requested by
Landlord. Any such statement may be conclusively relied upon by a prospective
purchaser or encumbrancer of the Premises. Tenant’s failure to deliver this
statement within such time shall be conclusive upon Tenant (i) that this Lease
is in full force, without modification except as may be represented by Landlord,
(ii) that there are no uncured defaults in Landlord’s performance, and (iii)
that not more than one month’s Base Rent has been paid in advance. If Landlord
desires to finance or refinance the Project, or any part thereof, Tenant agrees
to deliver to any lender designated by Landlord such financial statements or
other information concerning Tenant as may be reasonably required by that
lender, including, without limitation, the past three years’ financial
statements. All such financial statements shall be received by Landlord in
confidence and shall be used only for the specified purposes.


22.    BUILDING RULES AND REGULATIONS


Tenant agrees to abide by all reasonable rules and regulations of the Building
imposed by Landlord. These rules and regulations, presented as Exhibit D
attached hereto, are imposed for the cleanliness, good appearance, proper
maintenance, good order and reasonable use of the Premises and the Building, and
as may be reasonably necessary for the proper enjoyment of the Building by all
tenants and their clients, customers and employees. The rules and regulations
may be reasonably changed from time to time by the Landlord on reasonable notice
to Tenant. Landlord shall not be responsible to Tenant for the nonperformance of
any rules and regulations by or otherwise with respect to the acts or omissions
of any other tenant or occupants of the Project.


23.    NOTICES


All notices or other communications between the parties shall be in writing and
shall be deemed duly given, if delivered in person, or upon the earlier of
receipt, if mailed by certified or registered mail, or three (3) days after
certified or registered mailing, return receipt requested, postage prepaid, or
upon confirmation of delivery by an overnight delivery service (such as Federal
Express or Overnite Express), addressed and sent to the parties at their
addresses set forth in Sections 1.15 and 1.16. Landlord and Tenant may from time
to time by written notice to the other designate another address for receipt of
future notices.


24.    EVENTS OF DEFAULT


Each of the following shall constitute an “Event of Default:” (i) Tenant fails
to pay Rent within five (5) days after receipt of written notice from Landlord
that such amount is due, (ii) Tenant fails to observe or perform any other Lease
term, condition, obligation or covenant binding upon, or required of Tenant
within thirty (30) days after receipt of written notice from Landlord; provided,
however, if the nature of such default is such that the same cannot be
reasonably cured within a thirty (30) day period (unless such failure to perform
is materially and adversely affecting other tenants in the Building), Tenant
shall not be deemed to be in default if Tenant diligently commences such cure
within such period and thereafter diligently proceeds to rectify and cure said
default, but in no event shall such period exceed ninety (90) days, (iii) Tenant
abandons the Premises; (iv) Tenant or any guarantor of this Lease makes or
consents to a general assignment for the benefit of creditors or a common law
composition of creditors, or a receiver of the Premises or all or substantially
all of Tenant’s or guarantor’s assets is appointed, (v) Tenant or any guarantor
files a voluntary petition in any bankruptcy or insolvency proceeding, or an
involuntary petition in any bankruptcy or insolvency proceeding is filed against
Tenant or any guarantor, and is not discharged by Tenant or the guarantor within
sixty (60) days, (vi) any guarantor repudiates or breaches its guaranty in any
way, or (vii) there is a Transfer (as defined in Article 13) of the Premises or
the Lease by Tenant, without the prior written consent of Landlord as required
by Article 13.


25.    LANDLORD’S REMEDIES


25.1.    Upon the occurrence of an Event of Default, Landlord, at its option,
without further notice or demand to Tenant, shall have in addition to all other
rights and remedies provided in this Lease, at law or in equity, the option to
pursue any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.


25.1.1.    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in Rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:


25.1.1.1.    The worth at the time of award of any unpaid rent which has been
earned at the time of such termination; plus
 

--------------------------------------------------------------------------------




25.1.1.2.    The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus


25.1.1.3.    The worth at the time of award of the amount by which the unpaid
rent for the balance of the Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus


25.1.1.4.    Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and


25.1.1.5.    At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable law.


The term “rent” as used in this Section 25.1 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others, including, without limitation,
late charges and interest. As used in Sections 25.1.1(i) and (ii), above, the
“worth at the time of award” shall be computed by allowing interest at the rate
set forth in Section 25.3, below, but in no case greater than the maximum amount
of such interest permitted by law. As used in Section 25.1.1(iii) above, the
“worth at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).


25.1.2.    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.


25.2.    Whether or not Landlord elects to terminate this Lease on account of
any default by Tenant, as set forth in this Article 25, Landlord shall have the
right to terminate any and all subleases, licenses, concessions or other
consensual arrangements for possession entered into by Tenant and affecting the
Premises or may, in Landlord’s sole discretion, succeed to Tenant’s interest in
such subleases, licenses, concessions or arrangements. In the event of
Landlord’s election to succeed to Tenant’s interest in any such subleases,
licenses, concessions or arrangements, Tenant shall, as of the date of notice by
Landlord of such election, have no further right to or interest in the rent or
other consideration receivable thereunder.


25.3.    If Tenant fails to pay any Rent within five (5) days after the Rent
becomes due and payable, Tenant shall pay to Landlord a late charge of ten
percent (10%) of the amount of overdue Rent. Notwithstanding the foregoing,
Tenant shall not be obligated to pay such late charge for the first such late
payment in any twelve (12) month period, provided that such payment is made
within five (5) days after receipt of written notice from Landlord that such
amount was not paid when due. In addition, any late Rent payment shall bear
interest from the date that Rent became due and payable to the date of payment
by Tenant at the interest rate of ten percent (10%) per annum, provided that in
no case shall such rate be higher than the highest rate permitted by applicable
law. Late charges and interest shall be due and payable within two (2) days
after written demand from Landlord.


26.    RIGHT OF LANDLORD TO CURE TENANT’S DEFAULT


If an Event of Default occurs, then Landlord may (but shall not be obligated to)
make such payment or do such act to cure the Event of Default, and charge the
expense, together with interest, at the interest rate set forth in Section 25.3,
to Tenant. Payment for the cure shall be due and payable by the Tenant upon
demand; however, the making of any payment or the taking of such action by
Landlord shall not be deemed to cure the Event of Default or to stop Landlord
from the pursuit of any remedy to which Landlord would otherwise be entitled.


27.    COMPLIANCE WITH LAW


Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated. At its sole cost and expense, Tenant shall
promptly comply with all such governmental measures, other than the making of
structural changes or changes to the Building’s life safety system. Should any
standard or regulation now or hereafter be imposed on Landlord or Tenant by a
state, federal or local governmental body charged with the establishment,
regulation and enforcement of occupational, health or safety standards for
employers, employees, landlords or tenants, then Tenant agrees, at its sole cost
and expense, to comply promptly with such standards or regulations. The judgment
of any court of competent jurisdiction or the admission of Tenant in any
judicial action, regardless of whether Landlord is a party thereto, that Tenant
has violated any of said governmental measures, shall be conclusive of that fact
as between Landlord and Tenant.
 

--------------------------------------------------------------------------------




28.    BENEFIT


Subject to the provisions of Article 13 hereof, the rights, duties and
liabilities created hereunder shall inure to the benefit of and be binding upon
the parties hereto, their heirs, personal representatives, successors and
assigns.


29.    PROHIBITION AGAINST RECORDING


Except as provided in this Lease, neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under, or on behalf of Tenant, and the recording
thereof in violation of this provision shall make this Lease null and void at
Landlord’s election.


30.    TRANSFER OF LANDLORD’S INTEREST


Tenant acknowledges that Landlord has the right to transfer all or any portion
of its interest in the Project and Building and in this Lease and Tenant agrees
that in the event of any such transfer and a transfer of the security deposit
and the express assumption by the assignee of all of Landlord’s obligations
under this Lease, Landlord shall automatically be released from all liability
under this Lease and Tenant agrees to look solely to such transferee for the
performance of Landlord’s obligations hereunder after the date of transfer.
Tenant further acknowledges that Landlord may assign its interest in this Lease
to a mortgage lender as additional security and agrees that such an assignment
shall not release Landlord from its obligations hereunder and that Tenant shall
continue to look to Landlord for the performance of its obligations hereunder.


31.    FORCE MAJEURE


Any prevention, delay or stoppage due to strikes, lockouts, labor disputes, acts
of God, inability to obtain services, labor or materials or reasonable
substitutes therefore, governmental actions, civil commotions, fire or other
casualty, and other causes beyond the reasonable control of the party obligated
to perform (collectively, the “Force Majeure”), except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease, and Tenant’s obligations under Articles 10, 11 and 27 of
this Lease notwithstanding anything to the contrary contained in this Lease,
shall excuse the performance of such party for a period equal to any such
prevention, delay, or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party’s performance caused by a
Force Majeure.


32.    LANDLORD’S LIMITATION OF LIABILITY


It is expressly understood and agreed that notwithstanding anything in this
Lease to the contrary, and notwithstanding any applicable law to the contrary,
the liability of Landlord hereunder (including any successor landlord) and any
recourse by Tenant against Landlord shall be limited solely and exclusively to
the interest of Landlord in and to the Premises, and neither Landlord, nor any
of its constituent partners, shall have any personal liability therefor, and
Tenant hereby expressly waives and releases such personal liability on behalf of
itself and all persons claiming by, through or under Tenant. Under no
circumstances shall Landlord be liable for special damages, indirect damages or
other consequential damages, including without limitation, injury to Tenant’s
business or for any loss of income or profit therefrom.


33.    LANDLORD’S EXCULPATION


No present or future officer, director, employee, trustee, partner, member,
manager, retirant, beneficiary, internal investment contractor, investment
manager or agent of Landlord shall have any personal liability, directly or
indirectly, and recourse shall not be had against any such officer, director,
employee, trustee, partner, member, manager, retirant, beneficiary, internal
investment contractor, investment manager or agent under or in connection with
this Lease or any other document or instrument heretofore or hereafter executed
in connection with this Lease. Tenant hereby waives and releases any and all
such personal liability and recourse. The limitations of liability provided in
this Article 33 are in addition to, and not in limitation of, any limitation on
liability applicable to Landlord provided by law or in any other contract,
agreement or instrument.


34.    BUILDING RENOVATIONS


Tenant hereby acknowledges that Landlord is currently renovating or may during
the Term renovate, improve, alter, or modify (collectively, the “Renovations”)
the Building and/or the Premises, which Renovations may include, without
limitation, (i) installing sprinklers in the Common Areas and tenant spaces,
(ii) modifying the Common Areas and tenant spaces to comply with applicable laws
and regulations, including regulations relating to the physically disabled, and
(iii) installing new carpeting, lighting, and wall coverings in the Common
Areas. Tenant hereby agrees that such Renovations shall in no way constitute a
constructive eviction of Tenant nor entitle Tenant to any abatement of Rent,
provided that Landlord uses commercially reasonable efforts to minimize
interference with Tenant’s use, possession and enjoyment of the Premises.
Subject to the foregoing, Landlord shall have no responsibility, or for any
reason be liable, to Tenant for any injury to or interference with Tenant’s
business arising from the Renovations, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of tenant’s personal property or improvements resulting
from the Renovations, or for any inconvenience or annoyance occasioned by such
Renovations.
 

--------------------------------------------------------------------------------




35.    ATTORNEYS’ FEES


If either party commences litigation against the other for the specific
performance of this Lease, for damages for breach hereof or otherwise for
enforcement of any remedy hereunder, the parties hereto agree to, and hereby do
waive any right to a trial by jury and, in the event of any such commencement of
litigation, the prevailing party shall be entitled to recover from the other
party such costs and reasonable attorney’s fees as may have been incurred, as
well as reasonable attorneys’ fees and costs incurred in enforcing any judgment
against the non-prevailing party.


36.    SURRENDER OF THE PREMISES


Tenant shall peaceably surrender the Premises to Landlord on the Expiration Date
or earlier termination of this Lease, in broom-clean condition and in as good
condition as when Tenant took possession, including, without limitation, the
repair of any damage to the Premises caused by the removal of any of Tenant’s
personal property or trade fixtures from the Premises, except for reasonable
wear and tear and loss by fire or other casualty not caused by Tenant or its
agents, and subject to Section 7.4. Notwithstanding anything to the contrary
contained herein, on or before the Expiration Date or any earlier termination of
this Lease, Tenant shall, at Tenant’s sole cost and expense and in compliance
with the National Electric Code and other applicable laws, remove all
electronic, fiber, phone and data cabling and related equipment that has been
installed by or for the exclusive benefit of Tenant in or around the Premises
(collectively, the “Cabling”); provided, however, Tenant shall not remove the
Cabling if Tenant receives a written notice from Landlord at least fifteen (15)
days prior to the expiration of the Lease authorizing all or any portion of the
Cabling to remain in place, in which event the Cabling or portion thereof
authorized by Landlord remain at the Premises shall be surrendered with the
Premises upon expiration or earlier termination of this Lease. Subject to
Section 7.4, any of Tenant’s personal property left on or in the Premises, the
Building or the Common Areas after the Expiration Date or earlier termination of
this Lease shall be deemed to be abandoned without any further notice whatsoever
to Tenant by Landlord, and, at Landlord’s option, Landlord may dispose of said
property in any manner it deems appropriate, without compensation to Tenant, and
title shall pass to Landlord under this Lease. Landlord reserves the right to
charge Tenant for the removal, storage and disposition of any of Tenant’s
personal property left within any portion of the Project. Tenant hereby waives
any rights it may have under Sections 1980 through 1991 of the California Civil
Code, or any other statutes of similar import.


37.    HOLDING OVER


In the event that Tenant shall not immediately surrender the Premises to
Landlord on the Expiration Date or earlier termination of this Lease, Tenant
shall be deemed to be a month to month tenant upon all of the terms and
provisions of this Lease, provided however, the monthly Base Rent shall be one
hundred fifty percent (150%) of the monthly Base Rent in effect during the last
month of the Term (except that if for such last month of the Term, there was a
rent credit or abatement, then the month immediately prior thereto for which
there was no such rent credit or abatement, shall be used instead). The
provisions of this Article 37 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Tenant shall hold over after the Expiration Date or earlier termination of this
Lease, and Landlord shall desire to regain possession of the Premises, then
Landlord may forthwith re-enter and take possession of the Premises without
process, or by any legal process in force in the State of California, and Tenant
shall protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys’ fees) and liability resulting from Tenant’s
holding over, including, without limiting the generality of the foregoing, the
cost of unlawful detainer proceedings instituted by Landlord against Tenant,
increased construction costs to Landlord as a result of Landlord’s inability to
timely commence construction of tenant improvements for a new tenant for the
Premises, lost profits that results from Landlord’s inability to timely deliver
the Premises to such new tenant, and any claims made by any succeeding tenant
founded upon such failure to surrender and any lost profits to Landlord
resulting therefrom.


38.    JOINT AND SEVERAL


If there is more than one Tenant, the obligations imposed upon Tenant under this
Lease shall be joint and several.


39.    TIME IS OF THE ESSENCE; GOVERNING LAW


Time is of the essence as to Tenant’s obligations contained in this Lease. This
Lease shall be construed and enforced in accordance with the laws of the State
of California.


40.    SUBMISSION OF LEASE


Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or an option for lease, and it is not effective as a
lease or otherwise until execution and delivery by both Landlord and Tenant.


41.    BROKERS


Landlord and Tenant hereby warrant to each other that they have had no dealings
with any real estate broker or agent in connection with the negotiation of this
Lease, excepting only the real estate brokers or agents specified in Section
1.12 (the “Brokers”), and that they know of no other real estate broker or agent
who is entitled to a commission in connection with this Lease. Each party agrees
to indemnify and defend the other party against and hold the other party
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including without limitation reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party’s dealings
with any real estate broker or agent other than the Brokers. The terms of this
Article 41 shall survive the expiration or earlier termination of the Term.
 

--------------------------------------------------------------------------------




42.    HAZARDOUS MATERIALS


42.1.    As used in this Lease, the term “Hazardous Material” means any
flammable items, explosives, radioactive materials, hazardous or toxic
substances, material or waste or related materials, including, without
limitation, any substances defined as or included in the definition of
“hazardous substances”, “hazardous wastes,” “infectious wastes,” “hazardous
materials” or “toxic substances” now or subsequently regulated under any
federal, state or local laws or regulations including, without limitation,
petroleum-based products, printing inks, acids, pesticides, asbestos, PCBs and
similar compounds, and including any different products and materials which are
subsequently found to have adverse effects on the environment or the health and
safety of persons.


42.2.    Tenant shall not cause or permit any Hazardous Material to be
generated, produced, brought upon, used, stored, treated or disposed of in or
about the Premises or the Project by Tenant, its agents, employees, contractors,
affiliates, sublessees or invitees. Tenant shall indemnify, defend and hold
Landlord harmless from all actions (including, without limitation, remedial or
enforcement actions of any kind, and administrative or judicial proceedings and
orders or judgments), costs, claims, damages (including punitive damages),
expenses (including, attorneys’, consultants’ and experts’ fees, court costs)
amounts paid in settlement, fines, forfeitures or other civil, administrative or
criminal penalties, injunctive or other relief, liabilities or losses arising
from a breach of this prohibition by Tenant, its agents, employees, contractors,
affiliates, sublessees or invitees. Upon expiration or earlier termination of
this Lease, Tenant shall cause any Hazardous Materials arising out of or related
to the use or occupancy of the Premises by Tenant or its agents, affiliates,
customers, employees, business associates or assigns to be removed from the
Premises and the Project and properly transported for use, storage or disposal
in accordance with all applicable laws, regulations and ordinances.


43.    LANDLORD’S RESERVATIONS


In addition to the other rights of Landlord under this Lease, Landlord reserves
the right to change the street address and/or name of the Building without being
deemed to be guilty of an eviction, actual or constructive, or a disturbance or
interruption of the business of Tenant or Tenant’s use or occupancy of the
Premises.


44.    PARKING


Tenant shall receive the use of the number of parking spaces set forth in
Section 1.17 upon Tenant’s compliance with all parking rules and regulations
issued from time to time by Landlord and at no cost to Tenant. Tenant shall have
the right (i) to lease from Landlord for the Tenant’s use, additional spaces at
the prevailing market rates established from time to time by Landlord, as and
when made available to Tenant by Landlord, and (ii) to assign or sublease any or
all of the parking spaces to the extent such assignment or subletting is in
accordance with Section 13.


45.    INTENTIONALLY OMITTED


46.    CONFIDENTIALITY


Tenant acknowledges and agrees that the terms of this Lease and any future
amendments or other agreements in connection with this Lease are confidential
and constitute proprietary information of Landlord. Disclosure of the terms
could adversely affect the ability of Landlord to negotiate other leases and
impair Landlord’s relationship with other tenants. Accordingly, Tenant agrees
that it, and its partners, agents, representatives, officers, directors,
employees and attorneys, shall not disclose, either directly or indirectly, any
of the terms or conditions of this Lease or any future amendments or other
agreements in connection with this Lease, to any person or entity, except (a) to
personnel employed by Tenant, as reasonably necessary for Tenant's performance
of its obligations under this Lease, (b) for tax reporting purposes, (c) in any
legal action or as required by law, (d) to prospective subtenants or assignees
under this Lease, (e) as required in connection with any filing required with
the Securities and Exchange Commission, or (f) as reasonably necessary in
connection with any merger or acquisition or other business purpose of Tenant.
The preceding provisions of this paragraph shall not apply to, or bar or limit
any legal action between Tenant and the Landlord to enforce this Lease.


47.    INTERPRETATION OF LEASE


Landlord and Tenant have had the opportunity to review and revise this Lease. As
such, this Lease shall be construed and interpreted as the joint work product of
Landlord and Tenant and/or their attorneys. The rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in any interpretation of this Lease. This Lease and all of its
terms shall be construed equally as to Landlord and Tenant.
 

--------------------------------------------------------------------------------




48.    WAIVER OF REDEMPTION AND JURY TRIAL


TENANT HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS OF REDEMPTION CONFERRED BY
STATUTE OR OTHERWISE, AND, WITH RESPECT TO ANY LITIGATION ARISING OUT OF THIS
LEASE, AND TO THE EXTENT PERMITTED BY LAW, LANDLORD AND TENANT WAIVE THE RIGHT
TO A TRIAL BY JURY AND THE RIGHT TO FILE IN SUCH ACTION ANY COUNTERCLAIMS OR
CROSS-CLAIMS AGAINST THE OTHER (OTHER THAN COMPULSORY COUNTERCLAIMS OR
CROSS-CLAIMS).


49.    COUNTERPARTS


This Lease may be executed in counterparts, each of which shall be deemed an
original, but such counterparts, when taken together, shall constitute one
agreement.


[SIGNATURES ON NEXT PAGE]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed or caused this Lease to be
executed by their authorized agents as of the Lease Date.


“Landlord”:


WESTCORE PENINSULA VINTAGE, LLC,
a Delaware limited liability company



By:
Westcore Peninsula, LLC,

a Delaware limited liability company,
its Manager




By:  /s/ Donald Ankeny
Donald Ankeny, Authorized Signatory




“Tenant”:


OXIS INTERNATIONAL, INC.,
a Delaware corporation


By: /s/ Steven T. Guillen
Authorized Signatory


By:______________________________
Authorized Signatory
 
 
 

--------------------------------------------------------------------------------

